Citation Nr: 0911720	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence exists to reopen a prior 
claim for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April to August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico. 

A hearing was held before a Decision Review Officer in 
October 2007, and transcript of that hearing is of record.  

The Board notes that the Veteran submitted additional 
evidence after this appeal was certified, but waived RO 
review in the March 2009 brief prepared by his 
representative.  

Additionally, in October 2007, the Veteran withdrew another 
issue on appeal, entitlement to an increased rating for 
residuals of a nose fracture, in a signed statement.  


FINDINGS OF FACT

1.  The Veteran's most recent attempt to reopen a prior claim 
for entitlement to service connection for an acquired 
psychiatric disability was denied in a September 1994 rating 
decision; the Veteran failed to perfect a timely appeal of 
this decision.  

2.  Evidence received since the September 1994 decision with 
respect to the Veteran's acquired psychiatric disability is 
either previously of record, cumulative or redundant of other 
evidence of record, or does not raise a reasonable 
possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied the 
Veteran's attempt to reopen a prior claim for an acquired 
psychiatric disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence with respect to the claim for 
entitlement to service connection for an acquired psychiatric 
disability has not been received since the September 1994 
rating decision and that claim cannot be reopened.  38 
U.S.C.A.  § 5108 (West 2002); 38 C.F.R.  § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service 
connection for an acquired psychiatric disability was first 
denied in a January 1975 rating decision.  The Veteran has 
since attempted to reopen this claim several times and his 
most recent attempt was denied in a September 1994 rating 
decision.  The Veteran failed to perfect a timely appeal of 
that decision, and it became final.  

In December 2006, the Veteran filed the request to reopen his 
prior claim for entitlement to service connection for an 
acquired psychiatric disability which is currently before the 
Board.  That claim was denied in an April 2007 rating 
decision on the grounds that the Veteran had failed to 
present new and material evidence.  

The Board has the jurisdictional responsibility to consider 
the issue, regardless of the RO's determination on the 
question of reopening.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).  Therefore, the Board will determine 
whether new and material evidence has been received and, if 
so, consider entitlement to service connection on the merits.  

Generally, a claim which has been denied in an un-appealed RO 
decision or an un-appealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Rather, the reasons for the final 
disallowance must be considered in determining whether the 
newly submitted evidence is material.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a reason for that last final 
disallowance of the claim.  Id.

The Veteran's prior claim was denied on the basis that the 
Veteran had failed to show that his acquired psychiatric 
disability, which pre-existed service, was permanently 
aggravated by his active service.  Thus, for evidence in this 
case to be considered "new and material," it must show that 
the Veteran's pre-existing acquired psychiatric disability 
was permanently worsened by his active service.  

Since the September 1994 rating decision, the Veteran has 
submitted VA medical records that show treatment for his 
acquired psychiatric disorder.  While this evidence is new, 
it is not material since none of the treatment records 
address the issue of whether the Veteran's acquired 
psychiatric disability was aggravated by his active service 
many years ago.

Additionally, the Veteran testified at an October 2007 
hearing before a Decision Review Officer and stated his 
belief that his acquired psychiatric disability was 
aggravated by his military service since he felt fine prior 
to his service and during basic training.  This testimony, 
however, was redundant of February 1988 testimony by the 
Veteran before members of the Board.  

Thus, as the Veteran has not presented new and material 
evidence that his acquired psychiatric disability was 
permanently aggravated by his active service, his prior claim 
for entitlement to service connection for an acquired 
psychiatric disability cannot be reopened.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose of 
this notice is to inform the claimant of what evidence he 
must submit to reopen his claim.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the appellant in February 2007.  The February 2007 letter 
informed the appellant in detail of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also informed of what evidence was required to reopen his 
previously denied claim for entitlement to service connection 
for an acquired psychiatric disability and what the evidence 
needed to show to establish entitlement to service connection 
for that disability.  Additionally, the Veteran was informed 
of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the appellant in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


